Citation Nr: 1403171	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-02 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic throat disorder manifested by sore throat and coughing, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a chronic disability manifested by dizziness and vertigo.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to February 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied and final claim of entitlement to service connection for a chronic throat disorder manifested by sore throat and coughing for failure to submit new and material evidence and denied his claim for service connection for a chronic disability manifested by dizziness and vertigo.

In June 2013, the Board remanded the Veteran's claim to provide the Veteran a Board hearing.  In July 2013, the Veteran withdrew three claims pending before the Board.  

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Acting Veterans Law Judge in September 2013; the hearing transcript has been associated with the file and has been reviewed.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for a chronic disability manifested by dizziness and vertigo being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The claim for service connection for a chronic throat disorder manifested by sore throat and coughing was previously denied by the RO in a decision dated June 2004.  The Veteran did not appeal that decision and no new evidence pertinent to that claim was received by VA within one year from the date that the RO mailed the notice of the determination to the Veteran.

2. New evidence received since the time of the final June 2004 decision relates to an unestablished fact necessary to grant and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection.

3. The Veteran does not have a chronic throat disorder manifested by sore throat and coughing that was incurred in or caused by service.


CONCLUSIONS OF LAW

1. The June 2004 rating decision denying service connection for a chronic throat disorder manifested by sore throat and coughing is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013). 

2. Evidence submitted to reopen the claim of entitlement to service connection for a chronic throat disorder manifested by sore throat and coughing is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3. The criteria for service connection for a chronic throat disorder manifested by sore throat and coughing have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for service connection for a throat condition in June 2004.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the June 2004 decision.  Therefore, the June 2004 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2013).  

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In this case, new and material evidence, including an April 2012 statement by the Veteran's private physician regarding the onset of his chronic cough and a statement by the Veteran's wife recounting his long history of coughing, has been submitted.  Therefore, the claim is reopened.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

The Veteran testified that during service he would often cough, including coughing up sputum, sometimes his breath would feel like it would cut off, and he would have trouble swallowing.  He further testified he had a sore throat in boot camp and was ultimately treated for swollen glands.  He subsequently was sent overseas and reported that his roommates told him he would cough and gag in his sleep.  The Veteran reported the condition continued after service.  He said he had trouble with strep throat while in California.  He reported he self-treated after leaving service, often taking cough syrup.

The Veteran's service treatment records reflect periodic complaints of coughing and a sore throat throughout his time in service.  In November 1969 he reported breathing trouble at night.  A January 1970 notation noted asthma and that his lungs are clear.  In February 1970 he reported a stuffy nose and his lungs were again noted to be clear.  In May 1970 he was found to have pus on his left tonsil and diagnosed with tonsillitis.  In March 1971 he reported a cold with a cough and runny nose, and in May he reported a sore throat.  In June 1971 he reported a head cold with a cough productive of sputum and a sore throat.  In September 1971 he reported a sore throat.  A cold and cough were noted again in February 1972, with the Veteran having a bilateral wheeze at that time.  A history of asthma is noted.  In March 1972 he reported his cough had continued for three weeks and he was assessed with bronchitis.  In October 1972 he reported another sore throat, and in November 1972 he reported having a cough.

At his January 1973 separation examination the Veteran's mouth and throat and lungs and chest were found to be normal.  The doctor noted that the Veteran's report of frequent colds refers to two and a half years of coughing up sputum.

In November 2010 the Veteran was afforded a VA examination.  The Veteran reported approximately three episodes of pharyngitis a year.  The examiner opined that the Veteran has had no more than the normal number of annual episodes of acute pharyngitis in service or since with no evidence of chronic pharyngitis.  The examiner opined that the Veteran's episodes of pharyngitis since service were not caused by or the result of episodes of pharyngitis in service.

In November 2012 an addendum opinion was obtained.  The VA reviewer stated that the Veteran does not have chronic pharyngitis or other subjective or objective findings to render a diagnosis for his claimed sore throat.  The reviewer did diagnose mild restrictive lung disease based on the results of a pulmonary function test.  The reviewer stated that the condition was of unknown etiology but that it is likely unrelated to military service as there is no injury, illness, or exposure documented in service that would have resulted in restrictive lung disease.  

The reviewer further suggested that the Veteran's chronic cough may have multiple etiologies, some of which are unrelated to the lungs, such as post nasal drainage, gastroesophageal reflux, and medication side effects.  The reviewer stated that due to the non-specificity of the claimed condition it could not be attributed to the mild restriction seen on pulmonary function tests.

In an April 2012 letter the Veteran's private physician since 2007 noted that the Veteran has a history of chronic cough that is being treated with medication.  The doctor opined that it is at least as likely as not that the Veteran's current chronic cough had its onset during the Veteran's active service.

The Veteran's wife submitted an April 2012 letter in which she reported that the Veteran has had a chronic cough for the past 30 years, including a continuous cough at night that sometimes causes gagging.

The Board finds that the evidence does not support that the Veteran has a current chronic disability manifest by a sore throat or cough.  The only medical opinion evidence with respect to the Veteran's claimed sore throat condition is that of the VA examiner and reviewer.  Both opinions state that the Veteran does not have chronic pharyngitis.  The VA examiner explained that the Veteran's reports of acute episodes of pharyngitis are within the normal number of episodes people with no disability experience in a year.

Although the Veteran's private physician has stated that the Veteran has a chronic cough, the only respiratory diagnosis the Veteran has been assigned is mild restrictive lung disease, and the VA reviewer opined that the Veteran's cough could not be attributed to that condition.  Thus, the evidence does not show that the Veteran has a disability manifest with a chronic cough, but merely that he has a chronic cough, which is only a symptom.  The VA reviewer suggested the cough may actually be due to various causes unrelated to a respiratory disability.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  In this case, no chronic cough disability has been identified.

To the extent that the Veteran has himself opined that he has a disability manifest with a sore throat and cough, the Board finds that he is not competent as a lay person to offer such a diagnosis as the respiratory system is complex and as a lay person the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the etiology of such a condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the Veteran's and his spouse's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

The Board has considered the Veteran's service treatment records showing complaints of sore throat and coughing, as well as the Veteran's contention that he has continued to have throat and coughing symptoms since service.  However, a preponderance of the evidence suggests the Veteran's in-service and post-service symptoms are mostly likely a result of acute illness or other causes, and do not represent a current disability that either began in or was caused by service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A notice letter was sent to the Veteran in March 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  Thus, the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in November 2010 and an addendum medical opinion was obtained in November 2012.  The examiner and reviewer, medical professionals, reviewed the claims file, obtained an accurate history, and considered the Veteran's assertions.  The Board finds that the examination and addendum opinion are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183


ORDER

Service connection for a chronic throat disorder manifested by sore throat and coughing is denied.



REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, a remand is necessary with respect to his claim for service connection for chronic disability manifested by dizziness and vertigo to ensure that the Veteran receives an adequate medical opinion.  

In November 2012 a VA reviewer offered a medical nexus opinion as to the Veteran's reported vertigo.  The reviewer stated that Dandy's syndrome, with which the Veteran was diagnosed in 2004, is a form of vestibular hypofunction that may be due to known or unknown causes.  The reviewer opined that due to the long period of time between the onset of the Veteran's symptoms and his military discharge, and the absence of the known causes of the syndrome during his service, it is unlikely that the condition is due to his service.

However, the reviewer did not address the instances of dizziness reported by the Veteran in service and whether such constituted an early manifestation of his current disability.  Specifically, service treatment records note that in July 1970 the Veteran reported feeling dizzy all the time.  He again reported being dizzy in December 1972.  The Board also notes that in his September 2013 Board hearing the Veteran testified that after first feeling dizzy during service in 1970 he subsequently had periods of time where he experienced no symptoms interspersed with episodes of dizziness.

The Board finds an addendum medical opinion is needed to address the Veteran's reports of dizziness in service so as to ensure the medical opinion is not based on an inaccurate factual premise.

Accordingly, this matter is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain a supplemental medical opinion addressing whether the Veteran's claimed chronic disability manifested by dizziness and vertigo began in or was caused by service.

The claims file, to include a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

The examiner should opine as to whether the Veteran has a chronic disability manifested by dizziness and vertigo.  The examiner should then opine as to whether the condition at least as likely as not (a 50 percent or greater probability) was incurred in or as a result of the Veteran's service.  The examiner should specifically address the Veteran's service treatment records reflecting complaints of dizziness in service and whether they constituted early manifestations of any present disability.

A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


